—

Nm ho — — — — i — — — _— e
— Co oO Oo ~~ nN wn & Cw N _ So

22

Oo eo TD DH A FS W WD

 

 

Case 2:15-cr-00181-MJP Document 75-1 Filed 02/14/20 Page 1 of 2

HONORABLE MARSHA J. PECHMAN

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff

Vv.

GREGORY LYLE BRIDGES,
Defendant.

 

 

NO. CRI5-181MJP

‘fReeposed}
ORDER EXTENDING DUE DATE FOR

UNITED STATES’ RESPONSE TO
MOTION TO INTERVENE

The United States of America seeks an extension of time, until February 24, 2020,

to file its Response to the Motion to Intervene (Dkt. No. 74). Movant Carter Jesness does

not oppose this request. The Court, having considered the facts in support of the

unopposed request and other facts apparent from the record grants the request for

extension.
HI
H
HI

Order Extending Due Date
United States v. Bridges, CR15-181MJP - |

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Co YN DA FP WY LY eR

rr
on DN A FP WwW NY YY O&O

 

 

Case 2:15-cr-00181-MJP Document 75-1 Filed 02/14/20 Page 2 of 2

IT IS HEREBY ORDERED that the due date for the filing of the Response to the
Motion to Intervene is extended to February 24, 2020 and the motion is re-noted for

February 28, 2020.

DATED this (3 day of Febuary. 2020.
U

   

   

HON. SHA J.
UNITED STATES DISTRICT COURT JUDGE

Presented by:

/s/ Cecelia Y. Gregson
CECELIA Y. GREGSON

Special Assistant United States Attorney

Order Extending Due Date UNITED STATES ATTORNEY

United States v. Bridges, CR15-181MJP - 2 Oe oN SERRATE
SEATTLE, WASHINGTON 98101
(206) 553-7970
